DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending and Claims 1-6, 10, and 12-16 have been examined in this application. This communication is the first action on the merits. As of the date of this application, no Information Disclosure Statement (IDS) has been filed on behalf of this case.

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 01/21/2021 is acknowledged.
Claims 7-9, 11, and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/21/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beasley (US Patent No. 6,957,938).
Claim 1, Beasley discloses a cargo securement device (CSD) for securing cargo, the device comprising: a top encasement (Beasley: Fig. 1-2; 18) and a bottom encasement (Beasley: Fig. 2; 16); a center gear (Beasley: Fig. 2; 84) rotatably secured to at least one of the top encasement and the bottom encasement; one or more spools (Beasley: Fig. 1-2; 60, 62), each spool including a spool gear for cooperatively engaging with the center gear; and a retractable strap (Beasley: Fig. 1-2; 92, 94) attached to the spool.
Regarding Claim 2, Beasley discloses the device of claim 1, further comprising a securing mechanism (Beasley: Fig. 2-3c; 100, 102, 104, 106) provided at a loose end of the strap (Beasley: Fig. 1-2; 92, 94).
Regarding Claim 10, Beasley discloses the device of claim 2, wherein the securing mechanism (Beasley: Fig. 2-3c; 100, 102, 104, 106) comprises one or more of: a carabiner, a hook, an O-ring and a metal loop (Beasley: Fig. 3a-3c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Beasley (US Patent No. 6,957,938) in view of Geiger (US Patent No. 2,449,600).
Regarding Claim 3, Beasley discloses the device of claim 2, but fails to disclose each spool including a coiling mechanism or spring mechanism configured to apply tension to the strap to retract the strap and coil the strap about the spool.
(Geiger: Fig. 2-4; 33, 35) including a coiling mechanism or spring mechanism (Geiger: Fig. 2-4; 37-39) configured to apply tension to a strap (Geiger: Fig. 2-4; 73, 74) to retract the strap and coil the strap about the spool.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spools in Beasley with the spring mechanism from Geiger, with a reasonable expectation of success, in order to provide a spring means integrated into a spool that has enough tension to take up any natural or ordinary slack in the strap, so as to tie them firmly against an article to be secured, but is sufficiently light to permit a user to withdraw the strap without undue effort (Geiger: Col. 1, Ln. 52-55; Col. 2, Ln. 1-2; Col. 3, Ln. 28-47).
Regarding Claim 4, Beasley, as modified, teaches the device of claim 3, wherein the spring mechanism (Geiger: Fig. 2-4; 37-39) is configured to apply tension to the strap (Beasley: Fig. 1-2; 92, 94) when the securing mechanism (Beasley: Fig. 2-3c; 100, 102, 104, 106) is removably attached to an anchor for securing a cargo.
Regarding Claim 5, Beasley, as modified, teaches the device of claim 3, wherein the device comprises at least two spools (Beasley: Fig. 1-2; 60, 62) and at most twelve spools.
Regarding Claim 6, Beasley, as modified, teaches the device of claim 5, wherein at least two of the straps (Beasley: Fig. 1-2; 92, 94) are configured to be released from the coiling mechanism or spring mechanism, attached to an anchor, and torqued or tightened to hold cargo in place (Beasley: Col. 4, Ln. 1-18).

Regarding Claim 12, Beasley discloses a multi-armed cargo securement device (CSD) for securing a cargo item, the device comprising: a top encasement (Beasley: Fig. 1-2; 18) and a bottom encasement (Beasley: Fig. 1-2; 16); a center gear (Beasley: Fig. 2; 84) rotatably secured to at least one of the top encasement and the bottom encasement; one or more spools (Beasley: Fig. 1-2; 60, 62), each spool including a spool gear for cooperatively engaging with (Beasley: Fig. 1-2; 92, 94) attached to each spool. Beasley fails to disclose a cord attached to each spool. However, Geiger teaches cords (Geiger: Col. 3, Ln. 6-9) attached to its spools.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the straps in Beasley with the cord structure from Geiger, with a reasonable expectation of success, in order to provide an alternate flexible member to secure the cargo with that is made of a desired material (Geiger: Col. 3, Ln. 6-9). Additionally, Beasley discloses the claimed invention except that straps are used instead of cords. Geiger shows that cords are an equivalent structure or known variation of straps in the art. Therefore, because these two elements were art-recognized equivalents at the time the invention was filed, one of ordinary skill in the art would have found it obvious to substitute cords for straps.
Regarding Claim 13, Beasley, as modified, teaches the device of claim 12, wherein the center gear (Beasley: Fig. 2; 84) is configured to releasably engaging the spool gear whereby the spool is configured to rotate freely when the center gear disengages the spool gear spool (Beasley: Col. 3, Ln. 42-45).
Regarding Claim 14, Beasley, as modified, teaches the device of claim 12, wherein the cord (Geiger: Col. 3, Ln. 6-9) is configured for mechanical retraction when the center gear is not engaged with the spool (Beasley: Col. 3, Ln. 42-45; Col. 4, Ln. 1-18).
Regarding Claim 15, Beasley, as modified, teaches the device of claim 12, further comprising a securing mechanism (Beasley: Fig. 2-3c; 100, 102, 104, 106) provided at a loose end of the cord (Geiger: Col. 3, Ln. 6-9).
Regarding Claim 16, Beasley, as modified, teaches the device of claim 12, wherein the device comprises two or more spools, wherein at least two of the cords (Geiger: Col. 3, Ln. 6-9) are configured to be attached to an anchor, and torqued or tightened to hold cargo in place (Beasley: Col. 4, Ln. 1-18).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631